Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0627
                          Lower Tribunal No. 16-2367
                             ________________


                               Gaston Cajina,
                                    Appellant,

                                        vs.

             HSBC Bank USA, National Association, etc.,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Peter R. Lopez,
Judge.

     Ice Appellate, and Thomas Erskine Ice (Lake Worth), for appellant.

      McGuireWoods LLP, and Sara F. Holladay, Emily Y. Rottmann, and
Kathleen D. Kilbride (Jacksonville), for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Deutsche Bank Tr. Co. Ams. v. JB Inv. Realty, LLC, 274 So.

3d 1114, 1115-16 (Fla. 4th DCA 2019) (“We find the trial court erred in granting an

involuntary dismissal and requiring the entire payment history ‘from the beginning’

to be in evidence before the bank could proceed with the foreclosure action . . . [T]he

bank made a prima facie showing of the amount of indebtedness by offering the

payment history . . . as well as witness testimony as to the amounts due and owing.”);

Liberty Home Equity Sols., Inc. v. Raulston, 206 So. 3d 58, 60 (Fla. 4th DCA 2016)

(“To establish a prima facie case, . . . the plaintiff must introduce . . . some evidence

regarding the outstanding debt.”) (citations omitted)




                                           2